On a former day of this term the judgment in this case was affirmed. Appellant files a motion for rehearing with an application for certiorari, which is based upon the fact that in signing up the statement of facts in the court below, instead of copying the minutes of the court in regard to calling, holding and declaring result of the election, publication, etc., as required by law, it is not sufficient to mark in statement of facts "here copy the record or records." And but for another proposition the certiorari would be awarded.
The State meets the motion for certiorari and motion for rehearing by affidavit showing that the statement of facts was agreed upon and in fact deposited with the clerk after the expiration of the time allowed for filing, and by agreement the filing of said statement of facts was dated back within the twenty days allowed by the order of the court. There is no contest of this motion, so we take it as a correct statement that it was filed back instead of being filed on the day it was deposited with the clerk. This cannot be done. The motion of the State to strike out the statement of facts in opposition to the certiorari will be sustained, and the certiorari is refused. The motion for rehearing is overruled.
Motion overruled. *Page 607